[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 7082
The motion to modify the New York judgment is denied. The Supreme Court of the State of New York entered a judgment of divorce on May 11, 1994, in the case of Teresa A. Murphy-Artale against Gerard Artale. The judgment file states that the defendant was served with the complaint and personally appeared. The judgment provided for child support and alimony. The plaintiff and the parties' two children reside in New York. The defendant now requests this court to modify the New York judgment.
This court does not have jurisdiction to modify the New York judgment. The motion is therefore denied.
THIM, JUDGE